Fill in this information to identify your case:

 

 

 

 

 

 

 

Debtor | Turhan Lloyd Heard
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA 1 Check if this is an amended plan, and
list below the sections of the plan that
Case number: have been changed.
(If known)
Official Form 113
Chapter 13 Plan 12/17

 

Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

11 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | I Included O Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, | I [Included 0 Not Included
set out in Section 3.4.

13 Nonstandard provisions, set out in Part 8. HE included O Not Included

 

 

 

 

 

 

Plan Payments and Length of Plan

 

2.1 Debtor(s) will make regular payments to the trustee as follows:
$2,855.00 per Month for 60 months
Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:

D Debtor(s) will make payments pursuant to a payroll deduction order.
nl Debtor(s) will make payments directly to the trustee.

QD Other (specify method of payment):

2.3 Income tax refunds.

Check one.
0 Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page |

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Debtor Turhan Lloyd Heard Case number

 

 

Oo Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

H Debtor(s) will treat income refunds as follows:

 

Debtors will turn over to the Trustee combined tax refunds in excess of $750.00 received during the first three (3)
years of the plan, in any year Debtor's income exceeds $25,000, to be used as a dividend to unsecured creditors.
This does not include the earned income credit or the child tax credit.

2.4 Additional payments.

Check one.
B None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $171,300.00.

Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Check one.

O None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

B The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
by the debtor(s).

 

‘Name of Creditor Collateral “Current installment Amountof —iInterestrate © Monthly payment Estimated
: payment arrearage (ifany) _onarrearage onarrearage total
” (including escrow) Cif applicable) co payments by
bees oe eit twats ici en ie ie fa Miia doses GP vg tev aioe wir ee cana caste sunuitililittti ssw we wate were fastee
616 A Newcastle
Drive
Federal Schererville, IN a
National 46375 Lake Prepetition:
Mortgage Assn —_ County $892.13 $63,002.00 0.00% Prorata $116,529.80
Disbursed by:
Bi Trustee
D Debtor(s)
Insert additional claims as needed.
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
oO None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

a The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

Official Form 113 Chapter 13 Plan Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

Name of
creditor

Consume
r Portfolio
Svc

Turhan Lloyd Heard Case number

 

 

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Estimated Collateral Value of Amount of Amount of Interest Monthly Estimated
amount of collateral claims senior secured claim rate payment to total of
creditor's to creditor's creditor monthly
total claim claim payments
2014
Dodge
Journey
$16,824.0 28000 $15,948.0

miles $14,000.00 $0.00 $14,000.00 5.25% $265.80 0

 

 

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.

 

Check one.
O None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
| The claims listed below were either:
(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or
(2) incurred within | year of the petition date and secured by a purchase money security interest in any other thing of value.
These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).
Name of Creditor Collateral Amount of claim Interest rate Monthly plan Estimated total
payment payments by trustee
Newcastle
Townhomes
Association 45D09-1506-SC-1084 $1,495.00 8.00% $30.31 $1,818.60
Disbursed by:
@ Trustee

O Debtor(s)

Insert additional claims as needed.

3.4 Lien avoidance.

Check one.

O

Official Form 113

None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in
full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). /fmore than one lien is to be
avoided, provide the information separately for each lien.

Chapter 13 Plan Page 3

Software Copynght (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Turhan Lloyd Heard Case number

 

 

 

 

‘Information regarding judicial | Calculation of lien avoidance , — Treatment of remaining secured _
lien or security interest. —_ ee PCMH
a. Amount of lien $2,018.26 Amount of secured claim after
Name of Creditor avoidance (line a minus line f)
Heights Finance Corp b. Amount of all other liens $184,097.94 $6,602.06
c. Value of claimed exemptions $19,300.00
Collateral d. Total of adding lines a, b, andc | $205,416.20 Interest rate (if applicable)
616 A Newcastle Drive 0.00 %
Schererville, IN 46375 Lake
County
Lien identification (such as e. Value of debtor(s)' interest in property -$210,000.00

judgment date, date of lien
recording, book and page number)
Monthly plan payment on
secured claim

f. Subtract line e from line d. $-4,583.80 $0.00

 

 

 

Extent of exemption impairment
(Check applicable box):

O Line f is equal to or greater than line a. Estimated total payments on
secured claim
The entire lien is avoided (Do not complete the next column) $0.00

 

HsLLine f is less than line a.

 

 

A portion of the lien is avoided. (Complete the next column)

insert additional claims as needed.

3.5 Surrender of collateral.
Check one.
B None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $6,852.00.

43 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,000.00.

44 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
oO None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.
|_| The debtor(s) estimate the total amount of other priority claims to be $27,000.00

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
S None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Weems Treatment of Nonpriority Unsecured Claims

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor Turhan Lloyd Heard Case number

 

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

Oo The sum of $
D % of the total amount of these claims, an estimated payment of $_
a The funds remaining after disbursements have been made to all other creditors provided for in ‘this plan.

 

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $__0.00__.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

§.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
| None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.
E None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 

Agama Executory Contracts and Unexpired Leases

6.1

The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

a None. if “None” is checked, the rest of $ 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

71 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
0 _splanconfirmation.
sentry of discharge.

O soother:

 

iawes Nonstandard Plan Provisions

8.1 Check "None” or List Nonstandard Plan Provisions"
oO None. if “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 301 5(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Any allowed priority claim filed by the Indiana Department of Revenue shall be paid through Debtor's Plan.
Any allowed priority claim filed by the Internal Revenue Service shall be paid through Debtor's Plan.

Any allowed secured claim filed by the Indiana Department of Revenue shall be paid with 4% interest thereon.
Any allowed secured claim filed by the Internal Revenue Service shall be paid with 6% interest thereon.
Debtor reserves the right to object to the Proof of Claim post confirmation.

 

 

Mee Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
Uf the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

Official Form 113 Chapter. 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

Page 5
Best Case Bankruptcy
Case number

 

Debtor Turhan Lloyd Heard

Turhan Lloyd Heard Signature of Debtor 2
Signature of Debtor |

ié lau/ro - Executed on

Executed on <—

x a A2Zl Date | Wye
Christopher Schmidgal | '

Signature of Attorney for Debtor(s)

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions

included in Part 8.

Official Form 113 Chapter 13 Plan Page 6
Best Case Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
Debtor Turhan Lloyd Heard Case number

 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $116,529.80
b. Modified secured claims (Part 3, Section 3.2 total) $15,948.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $1,818.60
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $36,852.00
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $151.60
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $171,300.00
Official Form 113 Chapter 13 Plan Page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
